OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 2201 E. Camelback Road, Suite 227BPhoenix, Arizona45419 (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(602) 956-0980 Date of fiscal year end:November 30, 2013 Date of reporting period: November 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Papp Investment Trust Papp Small & Mid-Cap Growth Fund Annual Report November 30, 2013 Investment Adviser L. Roy Papp & Associates, LLP Phoenix, AZ Papp Investment Trust Papp Small & Mid-Cap Growth Fund Annual Report as of November 30, 2013 Dear Fellow Shareholders, We are writing to report on the results for the Papp Small & Mid-Cap Growth Fund (the “Fund”) for the fiscal year ended November 30, 2013.This past year has been extraordinary for the U.S. stock market.Depending on the index you choose, the U.S. markets were up between 20% and 40% for the 12 months ended November 30, 2013.This is against a backdrop where the U.S. economy continued to grow, but at a relatively modest pace.Employment expanded, but again this occurred at a relatively modest pace.Many investors attributed the strong market conditions to the Federal Reserve’s quantitative easing policy in which the Fed has continued to purchase $85 billion a month worth of Treasuries and mortgage backed securities.The Fed has been doing this to keep interest rates low, to stimulate the economy and to steer investors into stocks, real estate and other longer term investments, in the hopes that it would help get the economy growing on its own.In this environment, investors have enthusiastically been buying stocks, which has produced the investment returns cited above. For the year ended November 30, 2013, our Fund produced a strong total return of 22.99%.It could not match the performance of the Russell Midcap® Growth Index (the “Benchmark”), which produced a total return of 33.91%.As we have told you before, during periods of very strong market conditions, the Fund will normally lag the performance of the Benchmark.We buy established companies with consistent operating track records and very strong financial quality.This past year has been a market where speculative stocks, which may or may not succeed in the long term, and in many cases lack the financial strength that we require to control our overall investment risk, performed the best.We are obviously disappointed that the Fund trailed the Benchmark this past year, but we are more than content with a total return of almost 23%.Over the long term, the Fund strives to produce a good and consistent total return in good markets and in bad markets, while limiting risk to tolerable levels. We have analyzed the performance of the Fund compared to the Benchmark over the past year to get a better perspective on the under-performance.This could have been due to one or more stocks “blowing up.”It could have been due to significant holdings in companies that just didn’t work.Finally, it could have been due to investments tied to a broader economic bet such as oil prices, commodity prices, currency valuations, interest rates or inflation.Our analysis indicates that none of these factors were present.The key driver of the Fund’s under-performance is not what the Fund owns, but rather what the Fund didn’t own.2013 was a year of extreme momentum for a number of stocks in the market in general, but also in the small and mid-cap universe as measured by the Russell Midcap® Growth Index.Some of the companies that the Fund didn’t own include Netflix, Inc., SolarCity Corporation, Tesla Motors, Inc., Pandora Media, Inc., Best Buy Co., Inc. and Delta Airlines, Inc.Each of these stocks was up more than 200% for the twelve months ended November 30, 2013.While they did well and we would have loved to enjoy the performance, these are the types of investments that our firm has never owned in our 35 year history and we don’t intend to own going forward.In a less enthusiastic market or if something goes wrong with one of these individual stocks, there are potentially significant downside risks.We are unwilling to take this level of risk with your money or ours. 1 The Fund’s Net Asset Value (NAV) on November 30, 2013 was $16.48 per share, up from $13.40 per share on November 30, 2012. This year, for the first time, the Fund paid a long term capital gain distribution, effective December 31, 2013, in the amount of 6.68 cents per share, which was 0.4% of net asset value.During the year, we sold one of the Fund’s holdings, Gardner Denver, Inc., anticipating its acquisition by KKR & Co. L.P. Another portfolio company, Harris Teeter Supermarkets, Inc., is likely to be acquired soon by The Kroger Co.During the year we also sold the Fund’s positions in Microchip Technology, Inc. and Nuance Communications, Inc.Together, these actions generated the capital gains which were required to be distributed to shareholders.We will continue to manage the Fund as tax efficiently as possible. The Fund remained well diversified, holding 34 individual companies as of November 30, 2013.The Fund is normally fully invested, and as of November 30, 2013, had 98.7% invested in stocks and 1.3% in a money market fund.The Fund is currently underweight relative to its Benchmark in Consumer Discretionary companies and Financial companies.The Fund is overweight in Health Care and Information Technology companies, where we feel the relative valuations are compelling. During the fiscal year, the Fund’s underweight of the Consumer Discretionary sector held back performance compared to the Benchmark. Turning to individual companies in the portfolio, performance was held back by four holdings. Catamaran Corp. is a pharmacy benefit manager whose stock price has been negatively impacted by uncertainties relating to health care reform in the U.S. and concerns that large employers may force employees on to private exchanges.The company and its two predecessor companies that merged during 2012, performed particularly well last year.The Fund continues to hold this position as we are confident that the company will retain covered lives and grow its business.Nuance Communications, Inc., a leading voice recognition technology company, performed poorly in 2013 due to changes in their revenue model, contract disputes with some customers, and internal execution issues.We ultimately sold the Fund’s position based on our concerns that management may not be up to correcting these problems.PetSmart, Inc. is the largest specialty pet retailer in North America.The stock took a breather in 2013 following a very strong run in the last few years.The combination of tough prior year comparisons and a change in both the CEO and CFO contributed to investor concerns in 2013.We continue to believe in the long term outlook for the company.Finally, Coach, Inc., a leading designer of luxury accessory items (primarily for women), has lost some market share in its core U.S. business and a transition in leadership is taking place.We still believe Coach is a strong brand, but we have reduced the Fund’s position as we believe this transition may take some time. Performance was helped this year by IDEX Corp., a global, industrial provider of pumps, flow meters and other systems to a broad range of customers.The strong stock performance was driven by strong earnings as customers’ markets improved and the company’s strong execution continues to drive operating margin expansion.Another holding, Ecolab, Inc., operates in the areas of water, hygiene and energy technology.The company has made two major acquisitions in the past several years which have resulted in a substantial margin improvement and realization of cost and revenue synergies.Informatica Corp. is a leading provider of enterprise data integration software.After a difficult year in 2012, the company has reported four consecutive strong earnings reports.Demand for the company’s solutions continues to be strong, driven by long term trends in “big data,” increased regulation and compliance and cloud computing.This is why we retain this position in the Fund even after a difficult year in 2012.Finally, C.R. Bard, Inc., a global medical, surgical, and patient care device manufacturer, has enjoyed a strong year thanks to a turn-around plan that involved reinvesting a large patent settlement in growth initiatives.Investors are encouraged by growth expectations over the next few years. 2 Looking forward, we expect the U.S. economy to continue to grow into 2014 and 2015.We are seeing some evidence that growth may be picking up slightly.After prolonged economic weakness in Europe and Japan, things seem to be stabilizing in Europe.Japan has finally embarked on financial policies which could allow its economy to pick up after 20 years of stagnation.The Chinese government is adopting policies designed to allow China’s economy to continue to grow at somewhat lower rates than in the past ten years, but hopefully on a more sustainable basis.All of this leads us to believe that the earnings of the companies in the Fund’s portfolio are likely to grow on average at a low double digit rate during 2014, which we believe will lead to good stock performance. Most investors expect that over the next year the Federal Reserve will gradually phase outits quantitative easing program designed to hold down interest rates. We suspect that the stock market may encounter a dislocation as market valuations shift from Federal Reserve driven policy to conditions driven by fundamentals.We believe that stocks are roughly fairly priced and, therefore, if the market does experience a dislocation, it is likely to be temporary. Investors continue to add new cash into the Fund.As cash has become available, we have added broadly across the holdings within the Fund.We appreciate your confidence in the Fund and we thank you for investing with us.Both of us would be happy to answer any questions about the Fund that you may have.We invite you to call either of us at 1-800-421-0131.We wish you a happy, healthy and prosperous 2014. Warmest regards, Rosellen C. Papp, CFA Harry Papp, CFA Portfolio Manager President November 30, 2013 November 30, 2013 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance current through the most recent month end is available by calling 1-877-370-7277. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-877-370-7277 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 PAPP SMALL & MID-CAP GROWTH FUND (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the Papp Small & Mid-Cap Growth Fund versus the Russell Midcap® Growth Index Average Annual Total Returns(a) (for periods ended November 30, 2013) 1 Year Since Inception(b) Papp Small & Mid-Cap Growth Fund 22.99% 14.33% Russell Midcap ® Growth Index 33.91% 17.15% (a) The total returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Commencement of operations was March 8, 2010. 4 PAPP SMALL & MID-CAP GROWTH FUND PORTFOLIO INFORMATION November 30, 2013 (Unaudited) Top 10 Equity Holdings Security Description % of Net Assets Ecolab, Inc. 4.7% IDEX Corp. 4.4% O'Reilly Automotive, Inc. 4.4% AMETEK, Inc. 4.4% C.R. Bard, Inc. 4.1% T. Rowe Price Group, Inc. 4.0% Mettler-Toledo International, Inc. 4.0% FactSet Research Systems, Inc. 3.7% Informatica Corp. 3.6% Stericycle, Inc. 3.5% 5 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS November 30, 2013 COMMON STOCKS — 98.7% Shares Value Consumer Discretionary - 13.7% Specialty Retail - 11.0% O'Reilly Automotive, Inc.* $ PetSmart, Inc. Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 2.7% Coach, Inc. Consumer Staples - 6.6% Food & Staples Retailing - 2.3% Harris Teeter Supermarkets, Inc. Food Products - 2.9% McCormick & Co., Inc. Household Products - 1.4% Clorox Co. (The) Energy - 5.3% Energy Equipment & Services - 1.5% FMC Technologies, Inc.* Oil, Gas & Consumable Fuels - 3.8% Pioneer Natural Resources Co. Whiting Petroleum Corp.* Financials - 5.8% Capital Markets - 4.0% T. Rowe Price Group, Inc. Commercial Banks - 1.8% UMB Financial Corp. Health Care - 18.7% Health Care Equipment & Supplies - 8.5% C.R. Bard, Inc. ResMed, Inc. Varian Medical Systems, Inc.* 6 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.7% (Continued) Shares Value Health Care - 18.7% (Continued) Health Care Providers & Services - 3.0% Catamaran Corp.* $ Life Sciences Tools & Services - 7.2% Mettler-Toledo International, Inc.* PAREXEL International Corp.* Industrials - 19.9% Air Freight & Logistics - 3.2% Expeditors International of Washington, Inc. Commercial Services - 3.5% Stericycle, Inc.* Electrical Equipment - 4.4% AMETEK, Inc. Machinery - 7.1% IDEX Corp. Valmont Industries, Inc. Professional Services - 1.7% IHS, Inc. - Class A * Information Technology - 19.2% Electronic Equipment, Instruments & Components - 3.4% Trimble Navigation Ltd.* Internet Software & Services - 2.4% CoStar Group, Inc.* Semiconductors & Semiconductor Equipment - 2.8% Linear Technology Corp. Silicon Laboratories, Inc.* Software - 10.6% FactSet Research Systems, Inc. Informatica Corp.* MICROS Systems, Inc.* 7 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.7% (Continued) Shares Value Materials - 9.5% Industrial Gases - 3.0% Airgas, Inc. $ Specialty Chemicals - 6.5% Ecolab, Inc. Sigma-Aldrich Corp. Total Common Stocks (Cost $15,270,030) $ MONEY MARKET FUNDS — 1.3% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%(a) (Cost $290,718) $ Total Investments at Value — 100.0% (Cost $15,560,748) $ Other Assets in Excess of Liabilities — 0.0% (b) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of November 30, 2013. (b) Amount rounds to less than 0.1%. See accompanying notes to financial statements. 8 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2013 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable to Adviser (Note 4) Payable to administrator (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 9 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF OPERATIONS For the Year Ended November 30, 2013 INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 4) Fund accounting fees (Note 4) Professional fees Registration and filing fees Administration fees (Note 4) Insurance expense Transfer agent fees (Note 4) Custody and bank service fees Postage and supplies Trustees' fees (Note 4) Other expenses TOTAL EXPENSES Less fee reductions by the Adviser (Note 4) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 10 PAPP SMALL & MID-CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Year Ended Ended November 30, November 30, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 11 PAPP SMALL & MID-CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Year Year Year Period Ended Ended Ended Ended November 30, November 30, November 30, November 30, 2010 (a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ Total return (b) 22.99% 9.39% 4.88% 16.80% (c) Net assets at end of period $ Ratios/supplementary data: Ratio of total expenses to average net assets 1.86% 2.05% 2.43% 3.03% (e) Ratio of net expenses to average net assets (d) 1.25% 1.25% 1.25% 1.25% (e) Ratio of net investment loss to average net assets (d) (0.39%
